Citation Nr: 1624186	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for myofascial pain syndrome of the lumbar spine.
 
2.  Entitlement to service connection for bilateral leg numbness. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he incurred a back injury while in service, which caused him to develop a back condition and bilateral leg numbness.  In October 2010, he underwent a VA spine examination.  In February 2014, a VA examiner provided an opinion as to the etiology of the Veteran's back condition.  As discussed below, the Board finds these opinions are inadequate to decide the Veteran's claim. 

In the October 2010 report of examination, the VA examiner diagnosed the Veteran with myofascial pain syndrome of the lumbar spine.  When asked to address whether the Veteran's back condition was incurred during, or due to, his military service, the examiner indicated that it was not.  He indicated that the Veteran reported a 2004 car accident and that the record "suggested" the Veteran's in-service pain was an exacerbation of an underlying condition, unnamed by the examiner. 

The Board finds that this opinion is inconclusive and, therefore, inadequate. Medical opinions which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to decide a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board also notes that a medical examination report must not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board finds that the October 2010 report of examination does not contain an adequate rationale for its conclusion.  In addition, no opinion addressing the Veteran's leg claim was provided.

Perhaps because of these failings, in February 2014, a VA examiner was asked to review the Veteran's claims file and provide an opinion as to the etiology of his back disorder and leg numbness.  The resulting report indicated that it was less likely than not that the Veteran's condition was incurred in or caused by his military service.  As rationale, the examiner noted a lack of symptoms or the history of an injury in the Veteran's service treatment records.  He indicated that x-ray review indicated the presence of spinal bifida, but that it was an incidental finding causing no symptoms or disability.  
The Board finds the February 2014 report inadequate, as well.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In addition, once again, there was no opinion addressing the Veteran's leg numbness claim.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that a remand in order to obtain a new VA opinion is necessary.  In offering an opinion, the examiner must consider the Veteran's lay statements regarding service incurrence and continuity of symptoms since service. 

In addition, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R.  
§ 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Here, there is no notation of a back injury upon entrance to service.  However, there is evidence in the Veteran's service treatment records that he may have had a pre-existing back condition caused by a 2004 car accident.  The Board notes that the Veteran's service treatment records contain reference to two separate car accidents.  In an April 2006 treatment note, the Veteran reported that six years prior, his brother was paralyzed in a car accident.  The Board notes that at the February 2016 hearing, the Veteran testified that he was not involved in one of the car accidents, as it involved his brother.  In another April 2006 treatment note, the Veteran told the treating physician that he had been in a car accident in 2004 and hurt his spine.  In a March 2011 statement to VA, the Veteran explained that he had injured his back in the car accident, but had been examined and released from the hospital afterward.  On remand, an examiner will be asked to discuss any pre-existing injuries to the Veteran's back.

In addition, the Board observes that an x-ray of the Veteran's lumbar spine was interpreted as showing spinal bifida occulta.  In cases where the claimant seeks service connection for a congenital or developmental condition, the Board must classify the condition as to whether it is a disease or defect and discuss the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App. 390 (2009). 

VA General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  In contrast, congenital or developmental defects are not service connectable in their own right; however, service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Given the x-ray interpretation, the Board will request the VA examiner to address the developmental aspect of the Veteran's lumbar spine disability.

Additionally, the Board finds that there are medical records that may be relevant to the claims on appeal, but have not yet been associated with the Veteran's claims folder.  In addition to any records concerning the 2004 car accident, other private records related to the Veteran's claim may exist.  At the February 2016 hearing, the Veteran reported that he sought medical treatment for his back at a hospital in Athens, Texas, within months of his discharge from the Navy.  On remand, such records should be obtained and associated with the Veteran's claims file.

While on remand, the Veteran should be provided with an opportunity to identify any VA or any other non-VA healthcare provider who has treated him for any condition currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records related to the claims on appeal, to specifically include all treatment records from the hospital in Athens, Texas.  After obtaining the necessary authorization from the Veteran, all outstanding records should be obtained.

For any private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination. The record and a copy of this Remand must be made available to the examiner.  The examiner is asked to address the following:

a) Identify all current diagnoses of the lumbar spine.

b) For each currently diagnosed lumbar spine disorder, is there is clear and unmistakable evidence that the disorder pre-existed the Veteran's entry to active service in February 2006? 

(i) If there is clear and unmistakable evidence that the lumbar spine disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that the current lumbar spine disorder(s) pre-existed service, then the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder is directly related to service.

c) If any aspect of the Veteran's lumbar spine disorder, to include spinal bifida occulta, is diagnosed as congenital and/or developmental in nature, the examiner is asked to address whether it constitutes a defect or a disease? (Per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease.)

(i) if any aspect of disability is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during any period of active service? If so, identify the additional disability.

(ii) if the examiner finds that any aspect of disability is a disease, was it aggravated by any period of military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

3.  The Veteran should be scheduled for an appropriate VA nerves examination to address any radiculopathy of the bilateral lower extremities.  The record and a copy of this Remand must be made available to the examiner.  
The examiner is asked to determine whether the Veteran has any neurological disorder of the bilateral lower extremities.  Then with respect to each diagnosed disorder, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder is directly related to service.

The examiner is further advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, must be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




